Citation Nr: 0618312	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for a skin disability of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  At a hearing before the Board in June 2006, the 
veteran withdrew his appeal of the RO's denial of service 
connection for hypertension.  As such, the only issue 
remaining on appeal is as set forth on the title page of this 
decision.

In June 2006, the veteran appeared before the undersigned at 
a videoconference hearing.  At that time, the Board granted 
the veteran's motion to advance the case on the Board's 
docket due to the veteran's advanced age.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board denied entitlement to service connection for a 
skin disability of the feet in a February 1955 decision.

3.  The RO continued the denial of service connection for a 
skin disability of the feet by finding that new and material 
evidence had not been obtained to reopen the claim in an 
October 1972 rating decision.  The veteran was advised of the 
decision and of his appellate rights, but did not appeal the 
denial. 

4.  Evidence obtained since the October 1972 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim.  

5.  The veteran's current skin disability of the feet did not 
begin during active service or as a consequence of active 
service.


CONCLUSIONS OF LAW

1.  Evidence obtained since the October 1972 rating decision 
continuing the denial of service connection for a skin 
disability of the feet is new and material.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

2.  The claim of entitlement to service connection for a skin 
disability of the feet may be reopened.  38 U.S.C.A. §§ 1110, 
7105 (West 2002).

3.  A skin disability of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2002 and August 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his underlying claim of entitlement 
to service connection for bilateral foot fungus, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was not 
provided until May 2006 as that case was just decided by the 
United States Court of Appeals for Veterans Claims (Court) in 
March 2006.  The Board specifically finds that the veteran is 
not prejudiced in this case as his claim is for entitlement 
to service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Additionally, the Board points out that 
the veteran was not given notice regarding the definition of 
new and material evidence and what information was necessary 
to reopen his claim for service connection for a skin 
disability of the feet as is required by Kent v Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 2006), but the Board finds 
that, inasmuch as the determination below constitutes a full 
grant of that portion of the claim, any error in notice 
content or timing on that aspect of the appeal is harmless.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in June 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in September 2003 that he did 
not have any additional evidence to substantiate his claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he developed a skin condition on 
both of his feet when serving in the tropical environment of 
the Philippines in 1945.  He testified before the Board that 
he was treated for the rashes on his feet in the field.  The 
veteran asserts that he experiences periodic rashes that 
worsen in hot weather.

The veteran's claim of entitlement to service connection for 
a skin disability of the feet was denied by the Board in 
February 1955, based on a finding that conditions treated 
during service were unrelated to his feet, were acute and 
transitory with no residual disability, and that there was no 
etiological relationship between the skin conditions treated 
by private physicians after service and the acute and 
transitory conditions treated during service.  There was no 
appellate body to which the veteran could appeal that 
decision at that time and the decision became final.  See 
38 U.S.C.A. § 7105.  

The veteran requested that his claim be reopened in August 
1972, and submitted two private medical statements dated that 
same month showing treatment for itching skin lesions of the 
feet diagnosed as dermatitis.  The RO continued the denial of 
service connection for a skin disability of the feet in an 
October 1972 rating decision by finding that the newly 
submitted evidence was not material.  The veteran was 
notified of that decision and of his appellate rights, and he 
did not appeal the denial of benefits.  Accordingly, the 
October 1972 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In May 2002, the veteran submitted an application for VA 
compensation benefits again asserting that he developed 
bilateral foot fungus during his service in the Pacific.  The 
Board notes that the RO implicitly reopened the veteran's 
claim by deciding the issue on the merits in its July 2002 
rating decision.  The Board, however, is required to address 
the issue of reopening notwithstanding the RO's decision on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, 38 C.F.R. Section 3.156(a) defines "new and 
material evidence" evidence not previously before agency 
decision-makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record in October 1972 included service 
medical records that were negative for complaints, findings, 
treatment, or diagnosis relating to a skin disability of the 
feet.  Upon entrance examination, it was noted that the 
veteran had third degree pes planus that was not 
disqualifying.  An extract from miscellaneous records 
concerning medical treatment showed the veteran served on 
Solomon Island from March 1944 to December 1944 and in the 
Philippines from January 1945 to November 1945.  The extract 
notes that medical records from January 1943 to August 1944 
were not on file.  Upon service separation examination, the 
veteran's feet and skin were reported as being normal.

Also of record in October 1972 were several lay statements 
from the veteran's friends and relatives that noted that the 
veteran did not experience foot troubles prior to service; 
that he began having foot problems in 1943 and received 
treatment in service on Fiji island and in the Philippines; 
and, that he had constant problems with his feet after his 
discharge from service which were not helped by medication.  
Additionally, a May 1954 statement from a private physician 
reflects treatment on several occasions for a fungus 
infection on the feet.  A May 1954 treatment record shows 
that the veteran had itching blisters and swelling of his 
feet and that he provided a history of having ringworm in 
both feet since 1943.  The diagnosis was "lesions of 
epidermophytosis bilat[eral]-severe, chronic."  An August 
1972 private treatment record shows that the veteran was seen 
from May 1953 to August 1953 for athlete's foot and 
epidermophytosis.  Another August 1972 treatment record shows 
that the veteran was treated from 1962 to 1972 for severe 
chronic dermatitis of both feet. 

Based on the evidence as outlined, the RO continued the 
denial of service connection for a bilateral foot disability 
as not being shown during service.  The evidence obtained 
since that time includes:

*	March 2001 to May 2002 VA treatment records showing 
treatment for a rash of an unknown type and dishydrosis 
of the feet.  The veteran reported this rash originated 
in World War II when he had "jungle rot" and that he 
was treated with anti-fungals while he was in service.

*	The veteran's April 2003 substantive appeal with his 
comments that he incurred a rash while "on the islands 
in the Pacific" and that he was not sent to a hospital 
because of time and cost.  Instead, he was treated in 
the field by a Major who painted his feet twice a day 
with an orange solution.  The veteran noted the problem 
would go away, but it would then come back.

*	A May 2006 letter from the veteran's treating physician 
reflecting recent treatment for itching on the feet, 
diagnosed as dermatitis, as well as toenails showing 
marked thickening and subungal hyperkeratosis 
characteristic of tinca unguium.  The veteran gave a 
history of his feet swelling and of having blisters 
every summer; the physician noted that he did not see 
any such blisters, but that dermatophytosis could show 
subepidermal blistering.  He stated that because he had 
not seen any blisters he could only speculate as to 
their etiology.

*	June 2006 hearing testimony by the veteran that while he 
was in service, he was treated for foot fungus when he 
was stationed in the Solomon Islands.  Someone painted 
purple and red salves on his feet twice a day until he 
was released from service.  He also testified that he 
received treatment right after service, but that the 
physician had passed away and his treatment records had 
been destroyed.  The veteran testified that his rash had 
been reoccurring since his first year after service, had 
recently spread up his legs and into his groin area, and 
increased in severity during hot weather.  

The Board finds that the evidence submitted is new and 
material because it was not before agency decision-makers in 
October 1972 and it speaks directly to the issue to be 
decided, specifically, whether the veteran's current skin 
condition of the feet is related to a skin disability 
incurred in or aggravated during service.  Although the 
weight of the evidence will be discussed below, when taken at 
face value, as is required when determining solely whether or 
not to reopen a previously denied claim, the Board finds that 
the evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the new and material 
evidence is sufficient to reopen the claim of entitlement to 
service connection for skin disability of the feet and, as 
such, the appeal is granted to that extent only.  

The Board now considers the merits of the veteran's claim.  
As noted above, the veteran has continued to assert that he 
developed a skin disorder on both of his feet during service 
in the Pacific and that he was treated for the disorder at 
that time.  He does not dispute the fact that his service 
medical records do not contain evidence of the treatment as 
he relates that treatment was always in the field.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In reviewing the evidence of record, the Board has considered 
whether a VA examination or medical opinion should be 
arranged.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As explained below, the record contains 
sufficient medical evidence to decide the claim and does not 
contain any indication that there is a nexus between the 
veteran's skin disability and his service.  As such, an 
examination is not necessary.  

The record clearly shows the veteran currently has a skin 
disability of his feet.  What remains to be established is 
whether there is evidence of an in-service incurrence of a 
skin disability of the feet and, if so, whether his current 
disability is related to his in-service condition.  As noted 
above, the veteran has testified that during service he was 
treated in the field with a salve that was applied to his 
feet twice a day.  Other lay witnesses who served with the 
veteran have also stated that he received treatment during 
service.  While service medical records are negative for any 
treatment of a skin condition on the veteran's feet or lower 
extremities and service separation examination findings with 
respect to the veteran's feet and skin were normal, the 
places, types, and circumstances of the veteran's service 
must be considered when deciding the claim.  See 38 U.S.C.A. 
§ 1154.  

The veteran and other lay witnesses are competent to testify 
regarding matters that are within their personal knowledge.  
See Layno v. Brown, 6 Vet. pp. 465, 469-71 (1994).  Because 
the veteran did not seek official treatment during service, 
it is unlikely that there will be any record of the treatment 
described.  Thus, the Board will resolve all reasonable doubt 
in the veteran's favor and find that he did receive treatment 
for a skin disability of the feet during service.  The fact 
remains, however, that he was not found to have a chronic 
skin disability of the feet upon discharge from service in 
December 1945.

Post-service medical evidence shows that the veteran first 
presented for treatment in 1953.  The histories of rashes 
contained in the medical records are as related by the 
veteran and were not compiled through any review of previous 
medical records.  Such statements, when unenhanced by 
additional comment by the transcriber, do not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board acknowledges that the veteran 
relates having received treatment shortly after service and 
that the records of that treatment are not available.  The 
Board, however, is bound by the record evidence and the 
lengthy time interval between service and the first post-
service clinical notation of treatment, more than eight 
years, is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Following a complete review of the record evidence, including 
the veteran's credible testimony before the Board, the Board 
finds that the medical evidence does not support a finding 
that the veteran's current skin disability of the feet began 
during service or as a consequence of service.  The veteran's 
own statements relating his current disability to an injury 
in service are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the preponderance of the evidence is against a 
finding that there is an etiological relationship between the 
veteran's service and his current disability and the claim 
must be denied.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for a skin disability of 
the feet is reopened.

Service connection for a skin disability of the feet is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


